DETAILED ACTION
	This Office Action is in response to the amendment filed 11/08/2021.  Claims 1-15 are acknowledged as pending in this application with claim 1 being currently amended.  The rejections of the previous Office Action are maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 7-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2,022,910).
	Regarding claim 1, Hanley teaches shoulder motion exercise device for use with an extender (golf club, see Fig. 1) having a length, the shoulder motion exercise device comprising: a hand-grippable slider (15) coupled to a proximal end of an elastic resistance connector (10; column 2 lines 13-14-“yieldable tension member 10, preferably in the form of a band of elastic webbing”), a distal end of the elastic resistance connector coupled to a retainer (11) , the retainer configured to be releasably (via connection 12, 14) securable to or adjacent to an elbow of a non-dominant arm of a human user (see Fig. 1; the retainer is securable to either arm of the user), wherein: the slider is configured to be gripped by a dominant hand of the human user (the glove can be worn by either hand of the user) and slid along an extender axial length of the extender; and the retainer comprises a band having a width, a length, a first end (at 14), and a second end (at 12), wherein the first end and second end are releasably joinable at a retainer release point to form a continuous band (see Fig. 2); wherein, in the course of a swing of 

    PNG
    media_image1.png
    430
    633
    media_image1.png
    Greyscale

Hanley does not specifically disclose the elastic resistance connector has an unstretched connector length of at least 6 inches and the slider has a slider length of at least 3.5 inches, though the invention as shown in Fig. 1 appears to have these dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with an unstretched connector length of at least 6 inches and a slider length of at least 3.5 inches,  since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate sizing for the function taught by Hanley. 
Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate extension for the function taught by Hanley. 

    PNG
    media_image2.png
    324
    295
    media_image2.png
    Greyscale

Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate length for the function taught by Hanley.
Regarding claim 3, Hanley teaches the hand-grippable slider (15) forms a loop that encircles a portion of the hand.
Regarding claim 7, Hanley fails to teach the unstretched connector length increases by at least 4 inches when subjected to an axial tensile load of 5 Ibs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with an unstretched connector length which increases by at least 4 inches when subjected to an axial tensile load of 5 Ibs since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the 
Regarding claim 8, Hanley fails to teach the unstretched connector length increases by no more than 8 inches when subjected to the axial tensile load is 5 lbs.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with an unstretched connector length which increases by no more than 8 inches when subjected to an axial tensile load of 5 Ibs since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate extension for the function taught by Hanley. 
Regarding claim 9, Hanley is silent as to the unstretched connector length, and specifically fails to teach the unstretched connector length is at least 10 inches, though the invention as shown in Fig. 1 appears to have this length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with an unstretched connector length at least 10 inches since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the 
Regarding claim 10, Hanley is silent as to the unstretched connector length, and specifically fails to teach the unstretched connector length is less than 22 inches, though the invention as shown in Fig. 1 appears to have this length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with an unstretched connector length less than 22 inches since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate length for the function taught by Hanley.
Regarding claim 11, Hanley teaches the slider further comprises at least a portion of a glove (15).
Regarding claim 12, Hanley teaches an extender (golf club) having a proximal end, an extender gripping portion (portion being gripped in Fig. 1) for grasping by the non- dominant hand, a distal end, and an extender slidable portion having a slidable portion length, a proximal slider position (position adjacent to gripping portion), wherein a portion of the slider is within 8 inches of the proximal end (the slider is capable of being placed at any position along the length of the golf club, including a position within 8 inches of the proximal end), and a distal slider position (adjacent to golf club head) along the slidable portion length , wherein the hand-grippable slider is relocatable between the proximal slider 
Hanley is silent as to the length of the slider portion, and specifically fails to teach a slidable portion length of at least 12 inches, though the invention as shown in Fig. 1 appears to have this length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with a slidable portion length of at least 12 inches since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate length for the function taught by Hanley.
Hanley is silent as to the extension of the connector length, and specifically fails to teach a connector length increase of at least 2 inches when the slider is moved through at least 12 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with a connector length increase of at least 2 inches when the slider is moved through at least 12 inches since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different 
Regarding claim 13, Hanley teaches the extender comprises a golf club shaft (see Fig. 1) the hand-grippable slider is relocatable between the proximal slider position and the distal slider position thereby stretching the elastic resistance connector and transmitting a force to the retainer (Hanley’s device is capable of this function).
Hanley is silent as to the extension of the connector length, and specifically fails to teach a connector length increase of at least 4 inches when the slider is moved through at least 12 inches.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with a connector length increase of at least 4 inches when the slider is moved through at least 12 inches since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate extension for the function taught by Hanley.
Regarding claim 14, Hanley teaches the hand-grippable slider is relocatable between the proximal slider position and the distal slider position (Hanley’s device is capable of this function).
Hanley is silent as to the length of the slider portion, and specifically fails to teach a slidable portion length of at least 24 inches, though the invention as shown in Fig. 1 appears to have this length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with a slidable portion length of at least 24 Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate length for the function taught by Hanley.
Hanley is silent as to the unstretched connector length, and specifically fails to teach the unstretched connector length is less than 22 inches, though the invention as shown in Fig. 1 appears to have this length. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with an unstretched connector length less than 22 inches since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate length for the function taught by Hanley.
Hanley is silent as to the combined weight of the extender and slider, and specifically fails to teach a weight of 100-800 grams. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with a weight of 100-800 grams since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate weight for the function taught by Hanley.
Hanley is silent as to the tensile strength of the elastic resistance connector, and specifically fails to teach the elastic resistance connector has an ultimate tensile strength of at least 50 lbs. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with a tensile strength of at least 50 lbs since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate resistance for the function taught by Hanley.
Regarding claim 15, Hanley is silent as to the length of the slider portion, and specifically fails to teach a slidable portion length of at least 24 inches, though the invention as shown in Fig. 1 appears to have this length.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the device taught by Hanley with a slidable portion length of at least 24 inches since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (See MPEP 2144.04 IV. A and In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)) in the instant case, the device of Hanley would not operate different with the claimed dimensions, and the claimed dimensions would provide an appropriate length for the function taught by Hanley.

Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hanley (US 2,022,910) as applied to claim 1 above, and further in view of Walls (US 4,328,964).
Regarding claims 4-5, Hanley fails to teach the elastic resistance connector includes at least two interchangeable and separate elastic resistance connectors.  Walls teaches an exercise device comprising an elastic resistance connector including at least two interchangeable and separate elastic resistance connectors (3, 4), wherein the at least two interchangeable and separate elastic resistance connectors are releasably connectable to a movable portion (2) and the retainer (5) at the same time.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hanley by providing multiple elastic resistance connectors usable together or separately, as taught by Walls, in order to allow the user to control the resistance provided by the device.
Regarding claim 6, Hanley does not specifically disclose the elastic resistance connector is formed of tubing.  Walls teaches elastic resistance connectors (3, 4) formed of tubing (see Fig. 5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Hanley by providing elastic resistance connectors as formed of tubing in order to provide a connector without edges thereby preventing irritation to the user.  Such a modification involves the mere substitution of one well-known elastic element with another to yield predictable results which fail to distinguish the invention over the prior art.

Response to Arguments
Applicant's arguments filed 11/08/2021 have been fully considered but they are not persuasive. Applicant argues that Hanley fails to teach the limitation, “wherein, in the course of a swing of the extender, the slider moves from a first position along the extender axial length of the extender to a second position”.  It is noted that this is an apparatus claim, and not a method claim.  MPEP 2114 II states, “[A]pparatus claims cover what a device is, not what a device does.’ Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  The limitation, “wherein, in the course of a swing of the extender, the slider moves from a first position along the extender axial length of the extender to a second position” does not impart any structure to the claim which is not taught by Hanley.  Hanley’s device is capable of being used in a way where the user moves their hand, and therefore the glove, along the extender during a swing.  The rejection is therefore maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ROBERTSON whose telephone number is (571)272-5001. The examiner can normally be reached Monday-Friday, 8:30 am to 6:00 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JENNIFER ROBERTSON
Primary Examiner
Art Unit 3784



/JENNIFER ROBERTSON/Primary Examiner, Art Unit 3784